Title: General Orders, 27 July 1780
From: Washington, George
To: 


					
						Head Quarters Precaness Thursday July 27th 1780
						
							Parole Maryland. 
							 Countersigns Naples, Now.W: Word Prepare
						
					
					[Officers] Of the Day Tomorrow[:] Lieutenant Colonel Mentges[,] Brigade Major Van Lëar
					The Army will hold itself in readiness to march at the shortest notice.
					The Two rifle companies directed to be formed in the order of yesterday will for the present only consist of twenty rank and file ⅌ Company, they are to be completed to forty two from the Levies who are fit for this Service, as fast as they arrive.
					At a General Court martial whereof Colonel Butler is President the 14th Instant Captain John Reily was tried on the following Charges.
					“1st Disobedience of orders—also unofficerlike and ungentleman-like behavior, by first informing his commanding officer that he was fit for duty and not returning to it for upwards of nine months after said declaration.
					“2d For instead of joining his regiment and doing duty in the same, he applied himself to making money by following his former profession to the prejudice of the regiment he belonged to in particular and to the United States in General.
					“3d For claiming rank in the 3d Pennsylvania regiment upwards of nine Months after he informed the commanding officer he would not again join it.”
					The Court are of opinion with respect to the charge of disobedience of orders exhibited against Captain Reilly that although he did not return to Camp agreeable to the order of Colonel Craige his situation with respect to health excuses him for a breach of it and they do therefore acquit him of that Charge—With respect to the first instance of unofficerlike and ungentlemanlike behavior, in the second Charge against Captain Reilly it appears to the Court that Captain Reilley did inform his Commanding officer that he was fit for duty, when at the same time it appears by his Allegations he did not consider himself in that situation which Conduct they consider unofficerlike and ungentlemanlike and a breach of that part of Article 5th Section 18th of the Articles of War which respects disorderly conduct; It also appears that Captain Reilley did not return to his duty for upwards of nine Months after he declared to his Commanding Officer he was fit for duty, but the situation of Captain Reilleys health in their opinion excuses him for not returning to it and they do therefore acquit him of this part of the Charge: With respect to the 2nd instance under the 2nd Charge, it does not appear to the Court that while Captain Reilley was absent from

his regiment he applied himself to making Money as charged: they do therefore acquit him of unofficer and ungentlemanlike behavior in this instance.
					With respect to the third instance under the second Charge it does not appear to the Court that Captain Reilley’s conduct was unofficerlike or ungentlemanlike: The Court do sentence Captain Reilley to be reprimanded in the orders of the Brigade to which he belongs.
					The Commander in Chief approves the Sentence of the Court and orders it to be carried into Execution.
					The officers for the Companies of riflemen are to be such as are acquainted with the nature of that service.
					A Captain sub. and three serjeants are to be appointed to each Company of riflemen from the regiments from which the men are drafted.
					Captain Simpson is to be relieved immediately by a Captain from the second Pennsylvania Brigade.
					
						After Orders
						Two subs. Two serjeants two Corporals and twenty five privates to parade tomorrow morning at Guard mounting on the Grand Parade with their Arms Packs and two days Provisions.
					
				